Case 1:12-cv-00463-DDD-JDK Document 130 Filed 10/11/18 Page 1 of 9 PageID #: 1887



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF LOUISIANA
                                ALEXANDRIA DIVISION


   LOUISIANA COLLEGE,                                    )
                                                         )
                          Plaintiff,                     )
                                                         )
   v.                                                    )
                                                         )
   ALEX AZAR, in his official capacity as                )
   Secretary of the United States Department of          )
   Health and Human Services; R. ALEXANDER               ) Case No. 1:12-cv-463
   ACOSTA, in his official capacity as Secretary of      ) JUDGE: Dee D. Drell
   the United States Department of Labor;                ) MAGISTRATE: James D. Kirk
   STEVEN T. MNUCHIN, in his official capacity           )
   as Secretary of the United States Department of       )
   the Treasury; UNITED STATES                           )
   DEPARTMENT OF HEALTH AND HUMAN                        )
   SERVICES; UNITED STATES                               )
   DEPARTMENT OF LABOR; and UNITED                       )
   STATES DEPARTMENT OF THE                              )
   TREASURY,                                             )
                                                         )
                                                         )
                          Defendants.                    )


            PLAINTIFF’S REPLY BRIEF IN SUPPORT OF MOTION FOR
        PERMANENT INJUNCTION AND MOTION FOR DECLARATORY RELIEF

                                          INTRODUCTION
         In their opposition to the College’s motion for permanent injunction, the Defendants

  argue: (1) that the College’s motion should be construed as an effort to alter a judgment under

  Federal Rule of Civil Procedure 60; (2) that Rule 60 does not permit alteration of the judgment

  under the circumstances; and (3) that the time for filing a petition for attorneys’ fees and costs

  has passed and should not be extended.




                                                    1
Case 1:12-cv-00463-DDD-JDK Document 130 Filed 10/11/18 Page 2 of 9 PageID #: 1888



         The premise underlying all these contentions is that the Court’s August 2014 Ruling

  (Dkt. No. 106) and Amended Judgment (Dkt. No. 108) was a final judgment under Federal of

  Civil Procedure 54. That the Defendants embrace that premise is understandable. But it is

  incorrect. It is understandable because the undersigned incorrectly assumed that premise in the

  College’s motion for an extension of time to file its petition for attorneys’ fees and costs (Dkt.

  No. 109), a mistake for which the undersigned apologizes to the Court.

         The Amended Judgment (Dkt. No. 108) is not a final judgment under Rule 54 because it

  did not grant the College any form of relief. In its Ruling (Dkt. No. 106), the Court concluded

  that application of the HHS Mandate to the College violated its Religious Freedom Restoration

  Act rights. But neither the Ruling nor the Amended Judgment addressed the College’s various

  remedy requests, including for a permanent injunction. Therefore, no final judgment has yet

  issued in this case, and it is not necessary for the College to move to amend the judgment to seek

  a permanent injunction and declaratory judgment under Fed. R. Civ. P. 65 and 28 U.S.C. § 2201.

         Because the College’s request for an extension of time to file its petition for attorneys’

  fees (and the Court’s order thereon) was based on an incorrect premise, the College respectfully

  requests that the Court rescind its order on that motion and grant the College’s request that its

  petition for fees and expenses be due 45 days after the Court rules on the instant motion.

                                             ARGUMENT

         A.      The Amended Judgment Did Not Grant the Plaintiffs Any Relief, and Thus
                 Was Not a Final Judgment.

         The Defendants’ Opposition to Plaintiff’s Motion for Permanent Injunction and

  Declaratory Relief cites several cases in support of their contention that the College must move

  to amend the Amended Judgment to request a permanent injunction and declaratory judgment,

  and that the College cannot meet the criteria for such motions under Fed. R. Civ. P. 59(e) or Fed.


                                                    2
Case 1:12-cv-00463-DDD-JDK Document 130 Filed 10/11/18 Page 3 of 9 PageID #: 1889



  R. Civ. P. 60. Dkt. No. 125. 1 But these cases are inapposite: they do not address circumstances

  like those in this case – that is, where a plaintiff was granted summary judgment on a claim,

  without being given any actual relief.

         Fed. R. Civ. P. 54(c) states that every final judgment (other than a default judgment)

  “should grant the relief to which each party is entitled, even if the party has not demanded that

  relief in its pleadings.” Fed. R. Civ. P. 54(c). See also Fielding v. Brebbia, 399 F.2d 1003, 1005

  n.7 (D.C. Cir. 1968) (noting that “the court must in its final judgment grant such relief as the

  claimant may establish he is entitled to receive[.]”) (internal citations omitted).

         The rule that final judgments must contain relief applies in the summary judgment

  context. Davis v. Romney, 490 F.2d 1360, 1367 (3d Cir. 1974) (applying Rule 54(c) in the

  summary judgment context); Rush Univ. Med. Ctr. v. Leavitt, 535 F.3d 735, 737 (7th Cir. 2008)

  (noting that final judgment must include relief in the summary judgment context) (“Unless the

  plaintiff loses outright, a judgment must provide the relief to which the winner is entitled.”).

         The Amended Judgment does not contain any relief; it only states how the Court disposed

  of the cross-motions for summary judgment. The Amended Judgment identifies which

  regulations are now invalid as to the College, without addressing the College’s requests for

  declaratory judgment and injunctive relief.

         Contrary to the Defendants’ assertion, the College is not seeking “different relief,” Dkt.

  No. 125 at 4, as it never received any relief in the first place. Without relief, there can be no

  final judgment. See United States v. F. & M. Schaefer Brewing Co., 356 U.S. 227 (1958);


  1
   These are the cases cited: Diaz v. Stephens, 731 F.3d 370 (5th Cir. 2013); United Indus., Inc. v.
  Simon-Hartley, Ltd., 91 F.3d 762 (5th Cir. 1996); Harcon Barge Co. Inc., v. D & G Boat
  Rentals, Inc., 784 F.2d 665 (5th Cir. 1986); Atel Mar. Inv’rs, LP v. Sea Mar Mgmt., L.L.C., No.
  CIV.A. 08-1700, 2014 WL 235441 (E.D. La. Jan. 22, 2014); Maxwell v. Bexar Cty. Hosp. Dist.,
  No. SA-06-CA-368-FB, 2007 WL 9710531 (W.D. Tex. Aug. 9, 2007).

                                                    3
Case 1:12-cv-00463-DDD-JDK Document 130 Filed 10/11/18 Page 4 of 9 PageID #: 1890



  Matter of Moody, 825 F.2d 81, 85 n.5 (5th Cir. 1987) (citing Stewart v. Kutner, 656 F.2d 1107,

  1110 (5th Cir. 1981) (quoting City of Louisa v. Levi, 140 F.2d 512, 514 (6th Cir. 1944))) (noting

  that a final judgment “is one that disposes of the whole subject, gives all the relief that was

  contemplated, provides with reasonable completeness, for giving effect to the judgment and

  leaves nothing to be done in the cause save superintend, ministerially, the execution of the

  decree.”).

         Many circuits affirm that a final judgment must include a remedy. See, e.g., Shannon v.

  Jack Eckerd Corp., 55 F.3d 561, 563 (11th Cir. 1995) (finding that there can be no final

  judgment if the court has not disposed of all of the plaintiff’s claims for relief); Am.

  Interinsurance Exch. v. Occidental Fire & Cas. Co. of North Carolina, 835 F.2d 157, 159 (7th

  Cir. 1987) (finding that a judgment must be “self-contained and complete . . . It must describe

  the relief to which the prevailing party is entitled and not simply record that a motion has been

  granted.”) (internal citations omitted); City of Louisa v. Levi, 140 F.2d 512, 514 (6th Cir. 1944)

  (“A final judgment is one which disposes of the whole subject, gives all the relief that was

  contemplated, provides with reasonable completeness, for giving effect to the judgment and

  leaves nothing to be done in the cause save to superintend, ministerially, the execution of the

  decree.”) (internal citations omitted).

         Similarly, in Schaefer Brewing, the Supreme Court found that a judgment accompanying

  a summary judgment decision did not include sufficient information about the relief granted

  (including how the interest to which the plaintiff was entitled would be calculated), and therefore

  that judgment was not a final judgment. Schaefer Brewing at 228-29, 232-36.

         Although Schaefer Brewing differs from the present case in that it was a suit for money

  damages, the principle nevertheless applies: the College never received a final judgment,



                                                    4
Case 1:12-cv-00463-DDD-JDK Document 130 Filed 10/11/18 Page 5 of 9 PageID #: 1891



  because beyond not providing sufficient information about the relief awarded, the Amended

  Judgment provided no information about relief at all.

         Therefore, there has been no final judgment in this case, and the College need not move

  to amend the Amended Judgment to request a permanent injunction. Moreover, the Court must

  grant whatever relief the Plaintiff is entitled to (which would be true even if the College had not

  requested it, and the College did so request), now that the College has prevailed on its RFRA

  claim. See Burton v. State Farm Mut. Auto. Ins. Co., 335 F.2d 317, 320 (5th Cir. 1964) (“As we

  have many times said, except in the case of a default judgment, the Court is bound to grant

  whatever relief the facts show is necessary or appropriate.”).

         Accordingly, Defendants’ arguments about Rule 59(e) or Rule 60 motions to amend a

  final judgment do not apply, and the College is entitled to relief given the Court’s summary

  judgment ruling, Dkt. No. 106, and for the reasons articulated in the College’s Motion for

  Permanent Injunction and Declaratory Judgment, Dkt. No. 123.

         B.      Because No Final Judgment Issued, the Order on Attorneys’ Fees was Based
                 on An Incorrect Premise

         Fed. R. Civ. P. 54(d)(2)(B) provides: “Unless a statute or a court order provides

  otherwise, the motion must: (i) be filed no later than 14 days after the entry of judgment[.]” Fed.

  R. Civ. P. 54(d)(2)(B). The time for filing a motion for attorneys’ fees does not start until a final

  judgment is entered. See Cross v. Bragg, 329 F. App’x 443, 458 (4th Cir. 2009).

         In Cross, the Fourth Circuit found that a district court abused its discretion by denying a

  motion for attorneys’ fees as untimely, by counting time from an order that was not a final

  judgment. Cross v. Bragg, 329 F. App’x at 458. That earlier order granted the plaintiffs

  summary judgment and some relief, but did not address all of the plaintiffs’ requested remedies,

  and so could not be final. Id.


                                                    5
Case 1:12-cv-00463-DDD-JDK Document 130 Filed 10/11/18 Page 6 of 9 PageID #: 1892



          Similarly, and as discussed above, in this case there has been no final judgment, because

  although the Court granted the College’s summary judgment motion, it has not addressed any of

  the College’s requested remedies. See Dkt. Nos. 107-08. Thus, under Rule 54’s timeliness

  requirement, the College is within the time for filing a motion for attorneys’ fees, because the

  time for filing has not yet started to run.

          However, Rule 54’s timeliness requirement only applies if a statute or court order does

  not set a different deadline. Fed. R. Civ. P. 54(d)(2)(B). Here, this Court, relying upon the

  mistaken premise underlying the College’s motion for an extension of time, ordered that the

  College’s motion for attorneys’ fees and costs would be due 21 days after the Fifth Circuit issued

  the mandate after the disposition of the defendants’ appeal. Dkt. No. 110. That order’s deadline

  was based entirely on whether the defendants appealed, and when any appeal was resolved. Id.

  However, the defendants’ appeal was premature, because the order appealed from was not a final

  judgment.

          Orders that do not resolve all of a plaintiff’s claims for relief are not final judgments and

  may not be appealed. See, e.g., Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 740 (1976);

  Shannon v. Jack Eckerd Corp., 55 F.3d 561, 563-64 (11th Cir. 1995) (finding that a district court

  order was not final, in part because it did not dispose of all of the plaintiff’s relief requests, and

  therefore was not appealable).

          In Liberty Mutual, the Supreme Court found that an order entering summary judgment for

  the plaintiffs was not a final judgment, and therefore the appellate court had no jurisdiction to

  hear the appeal. 424 U.S. at 740. Although the district court’s order described itself as a final

  judgment, it did not grant the plaintiffs any relief:




                                                     6
Case 1:12-cv-00463-DDD-JDK Document 130 Filed 10/11/18 Page 7 of 9 PageID #: 1893



          It is obvious from the District Court’s order that respondents, although having
          received a favorable ruling on the issue of petitioner’s liability to them, received
          none of the relief which they expressly prayed for in the portion of their complaint
          set forth above. They requested an injunction, but did not get one; they requested
          damages, but were not awarded any; they requested attorneys’ fees, but received
          none.

  424 U.S. at 742. The Court found that even if the order could have been characterized as a

  declaratory judgment in the plaintiffs’ favor, the order did not address plaintiffs’ request for

  injunctive and other relief. Id.

          So too here. The College has received an order labeled a final judgment, which granted

  the College summary judgment, Dkt. No. 108, but includes “none of the relief” that the College

  “expressly prayed for” in the complaint, including the relief requested now: a permanent

  injunction and declaratory judgment. Therefore, the Amended Judgment is not a final judgment

  and was not appealable.

          Accordingly, given that no final judgment has yet issued, the College asks the Court grant

  the request in the permanent injunction motion that any attorneys’ fees petition be due 45 days

  from the entry of final judgment in this case.

                                            CONCLUSION
          In light of the foregoing, Plaintiff Louisiana College respectfully requests that this Court

  grant its motion, enter a permanent injunction, issue a declaratory judgment with respect to

  Plaintiff’s Religious Freedom Restoration Act claim, and extend the time to file for attorneys’

  fees.




                                                    7
Case 1:12-cv-00463-DDD-JDK Document 130 Filed 10/11/18 Page 8 of 9 PageID #: 1894



        Respectfully submitted this 11th day of October, 2018.

   /s/ Christian Lewis
   Local Counsel

    /s/ Gregory S. Baylor
   Gregory S. Baylor                                 David A. Cortman
     Texas Bar No. 01941500                            Georgia Bar No. 188810
   ALLIANCE DEFENDING FREEDOM                        ALLIANCE DEFENDING FREEDOM
   440 First Street NW, Suite 600                    1000 Hurricane Shoals Road NE,
   Washington, D.C. 20001                            Suite D-1100
   Telephone: (202) 393-8690                         Lawrenceville, GA 30043
   Fax: (202) 347-3622                               Telephone: (770) 339-0774
   Email: GBaylor@ADFlegal.org                       Fax: (770) 339-6744
                                                     Email: DCortman@ADFlegal.org
   Christian Lewis
     Louisiana Bar No. 21987                         Erik W. Stanley
   300 Stewart St.                                     Arizona Bar No. 030961
   Lafayette, LA 70501                               Kevin H. Theriot
   Telephone: (337) 233-1471                           Arizona Bar No. 030446
   Fax: (337) 233-5655                               ALLIANCE DEFENDING FREEDOM
   Email: clewis@glennarmentor.com                   15100 N. 90th Street
                                                     Scottsdale, AZ 85260
                                                     Telephone: (480) 444-0020
                                                     Fax: (480) 444-0028
                                                     Email: EStanley@ADFlegal.org
                                                     Email: KTheriot@ADFlegal.org

                                     Attorneys for Plaintiff




                                               8
Case 1:12-cv-00463-DDD-JDK Document 130 Filed 10/11/18 Page 9 of 9 PageID #: 1895



                                  CERTIFICATE OF SERVICE

         I hereby certify that on October 11, 2018, I electronically filed the foregoing with the

  Clerk of Court using the CM/ECF system which will send notification of such filing to all

  counsel of record.



                                                                /s/ Gregory S. Baylor
                                                               Gregory S. Baylor




                                                  9
